Case 2:14-cV-00167-SRC-CLW Document 60 Filed 03/08/19 Page 1 of 1 Page|D: 749

-_ I.AW OFFlCES _-

 

NEvv JERSEY oLENPoINTE cENTRE v\/Esr JEFFREY D- SM'TH’ ESQ-
NEV\/ YoFu< 500 FRAN|< vv. sons BoULE\/Ano. sulTE 31 JSMITH@DECOT|\SLAW.COM

TEANECK. NEV\! JERSEY 07666 201.907.5228

TELEPHONE; (201) 923-1100
TELEFA><; (201)928-0583
v'vvvvv.oEcorllsLA\/v.colvl

March 7, 2019
VIA ECF

Hon. Stanley R. Chesler, U.S.D.J.

United States District Court

Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07102

Re: Texas Eastern Transmission, LP v. 0.077 Acres of Land j in the City of
Jersey City, et al.
Civil Action Docket No. 14-167-SRC-CLW

Dear Judge Chesler:

This firm represents captioned Texas Eastern Transmission, L.P. in the above matter.
This letter is to advise the Court that the parties have reached a settlement, resolving all
remaining issues pending before this Court. Attached for your review is a Proposed Consent
Order authoring the release of funds deposited in the Court by the Plaintiff. If acceptable, please
execute and file same. Attached for your reference is a copy of the stipulation of dismissal that is
simultaneously being filed With the Court.

Thank you for your consideration
Respectfully submitted,
DECOTIIS, FITZPATRICK, COLE
& GIBLIN, LLP

/s/Jeffi”ev D. Smith
Jeffrey D. Smith

JDS/md

Encls.

cc: All counsel of record (via ECF)
»"\
id

2474751_1.d0¢x

